       Case 1:17-cv-02726-JFK-OTW Document 275 Filed 08/17/21 Page 1 of 1


                                                                                                      ReedSmith LLP
                                                                                              599 Lexington Avenue
                                                                                           New York, NY 10022-7650
Louis M. Solomon                                                                                   +1 212 521 5400
Direct Phone: +1 212 549 0400                                                                  Fax +1 212 521 5450
Email: lsolomon@reedsmith.com                                                                         reedsmith.com


August 17, 2021
Via ECF
Honorable Ona T. Wang
United States Magistrate Judge
U.S. District Court Southern District of New York
500 Pearl Street
New York, New York 10007
Re: BSG Resources Guinea Limited et al. (BSGR) v. George Soros et al., No. 1:17-cv-
02726 (JFK) (OTW)
Dear Judge Wang:
As co-counsel for Plaintiffs, we write respectfully to object procedurally to Defendants’ self-
styled “letter-motion” from this morning (ECF 274). Pursuant to Your Honor’s Individual
Practices, prior to filing a discovery letter-motion, a party must “first confer in good faith with
the opposing party, in person or by telephone, in an effort to resolve the dispute” (Rule II.b).
The letter-motion must also include “a representation that the meet-and-confer process occurred”
(id.). Defendants did not meet and confer with Plaintiffs prior to submitting the letter-motion,
and, accordingly, there is no representation that they did so in the letter-motion. Moreover, in
Plaintiffs’ letter yesterday about the depositions (ECF 273), we copied by name separate counsel
for Mr. Steinmetz and Mr. Cramer, given their representations to us yesterday. As far as we can
tell, Defendants made no effort to serve the letter-motion on independent counsel for Mr.
Steinmetz and Mr. Cramer despite the fact that the letter-motion might impact their clients’
interests.
Should Your Honor nonetheless permit Defendants’ letter-motion to proceed, Your Honor’s
Individual Practices provide for three business days for a response (Rule II.b). Plaintiffs will file
a substantive response earlier, by Thursday of this week. Plaintiffs note that, to the extent some
of the issues raised in the letter-motion were raised in Defendants’ May 2021 motion to compel
the depositions (ECF 238), Plaintiffs substantively responded to those issues and allegations at
that time (ECF 244). If the letter-motion proceeds, Plaintiffs would like an opportunity to
respond to the specific points raised in the letter-motion, including both the characterizations of
the arguments from the previous motion and the new assertions and claims.
Respectfully,


Louis M. Solomon

cc: Counsel of Record (via ECF), Daniel Kinzer (via email), David Barnett (via email), Craig
Pollack (via email).



   ABU DHABI  ATHENS  AUSTIN  BEIJING  BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG
HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON
       RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE  TYSONS  WASHINGTON, D.C.  WILMINGTON
